DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Response to Amendment
Claims 1-20 are pending in this application.
Double patenting rejections are maintained.
Applicant's arguments on claim rejections 35 U.S.C. 103, filed 2/16/2021, have been carefully and respectfully considered, and some are persuasive, while others are not. Therefore, some claims are indicated as allowance subject matter. However, upon further consideration, a new ground(s) of rejection is made in view of Ramer. 

Response to Arguments
Applicant argues that Erhart and Uthmann, in any combination fail to teach or suggest “analyzing, with the processor, the metadata from the applications to infer opportunities, relationships for mapping clients, structures, and subject matter experts.” (Remarks, page 10).
Examiner respectfully submits that Erhart discloses that “A social media gateway can gather information on specific social network users. In the cases where the social media network user has a prior relationship with the enterprise, enterprise data may be consulted to find which social channels the user was or is a member of and retrieve the necessary access information.” (para [0007]).The examiner interprets enterprise data may be consulted to find which social channels the user was or is a member of and retrieve the necessary access information as the claimed relationships for mapping clients. Erhart also discloses that “An embodiment of a method 400 for creating a data dialog structure 300 for trend analysis is shown in FIG. 4.” (para [0062]). The examiner interprets the data dialog structure for trend analysis as the claimed structures. Erhart discloses that “From the metadata and other text processing, the trend analysis component 212 can develop one or more trends for user activity on social media networks 1 112, 2 114, and/or 3 116, in step 508. Trends can include when the user posts messages to each of the different social media networks 1 112, 2 114, 3 116, where the user generally is when posting messages, how often the user responds to certain postings on social media networks 1 112, 2 114, 3 116, the influence of the user when posting messages, and other trends that may develop in the user's posting history.” (para [0073]). The examiner interprets that the trend analysis component can claimed subject matter experts. 
In addition, new prior art Ramer teaches analyzing, with the processor, the metadata from the applications to infer opportunities, wherein an opportunity represents an entity’s interaction with a customer (Ramer, para [0397]: “If the user 1104 does interact with the restaurant information that was downloaded on the mobile communication facility 102, the restaurant may or may not have to pay a fee to the wireless provider 108.”; para [0399]: “The previously downloaded results presented may include a sponsored link from the restaurant, and the user may activate the sponsored link (e.g. by clicking on it). Once activated, or clicked or interacted with, the user may be presented with information relating to the restaurant.”; para [0408]: “User interaction may then be tracked, and service providers may then charge the sponsors of the mobile content, and/or the users of the service, as a source of revenue on a per-interaction basis.” The examiner interprets the tracked user interaction between a user and a business such as a restaurant as the claimed opportunity represents an entity’s interaction with a customer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 6, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,115,168 in view of Ramer et al (U.S. Publication Number 2011/0258049, hereafter referred to as “Ramer”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5 of U.S. Patent No. 10,115,168 recites the method which implements in claims 1, 6, 11 and 17 of this instant application.
However, the claims of U.S. Patent No. 10,115,168 does not explicitly disclose “wherein an opportunity represents an entity’s interaction with a customer; and the metadata comprises usage patterns of users of the applications.”
Ramer teaches wherein an opportunity represents an entity’s interaction with a customer (para [0397], [0399], [0408]); and the metadata comprises usage patterns of users of the applications (para [0127], [0220], [0299]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method in the U.S. Patent No. 10,115,168 with the teaching about selection of appropriate advertisements of Ramer because the restaurant (entity) may be able to offer a more targeted sale offer (Ramer, para [0399]) and it may increase the relevance of mobile content delivery to users, and increase the probability of user interaction with the sponsored mobile content (Ramer, para [0408]).


U.S. Patent No. 10,115,168
1. A method for integrating metadata from applications used for social networking into a customer relationship management (CRM) system, the method comprising:
obtaining, with a processor and from applications used for social networking, metadata associated with users of the applications;
analyzing, with the processor, the metadata from the applications to infer opportunities, relationships for mapping clients, structures, and subject matter experts, wherein an opportunity represents an entity’s interaction with a customer; and
integrating, with the processor, the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system.

1.  A method for integrating metadata from applications used for social networking into a customer relationship management (CRM) system, the method comprising: 
obtaining, from applications used for social networking, metadata associated with users of the applications;  
analyzing the metadata from the applications to infer opportunities, relationships for mapping clients, structures, and subject matter experts;  
integrating the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into a customer relationship management (CRM) system to populate the CRM system;  
identifying potential customers based on integrated opportunities, relationships for mapping the clients, the 
managing interactions with current and target customers based on the integrated opportunities, relationships for mapping the clients, the structures, and the subject matter experts. 

5.  The method of claim 1, further comprising updating the CRM system based on modifications made by the users in the applications. 
11.    A system for integrating metadata from applications used for social networking into a customer relationship management (CRM) system, the system comprising:
an obtaining engine to obtain, from applications used for social networking, metadata associated with users of the applications;
an analyzing engine to analyze the metadata from the applications to infer opportunities, relationships, for mapping 
an opportunity represents an entity’s interaction with a customer; and 
the metadata comprises usage patterns of users of the applications; and
an integrating engine to integrate the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system.


obtaining, from applications used for social networking, metadata associated with users of the applications;  
analyzing the metadata from the applications to infer opportunities, relationships for mapping clients, structures, and subject matter experts;  

identifying potential customers based on integrated opportunities, relationships for mapping the clients, the structures, and the subject matter experts; and 
managing interactions with current and target customers based on the integrated opportunities, relationships for mapping the clients, the structures, and the subject matter experts. 

7.  The method of claim 1, in which the opportunities represent a complex record structure in the CRM system and each of the opportunities is associated with a number of fields of the metadata.

a tangible computer readable storage medium, the tangible computer readable storage medium comprising computer readable program code embodied therewith, the computer readable program code comprising program instructions that, when executed, causes a processor to:
obtain, from applications used for social networking, metadata associated with users of the applications, wherein the metadata comprises usage patterns of users of the applications;
identify a community of users of the applications and a topic of interactions of the community:
analyze the interactions between users of the applications to infer: a 
populate a customer relationship management (CRM) system by:
integrate integrating the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system; and
categorizing, in the CRM system, the users based on the category of the community.

obtaining, from applications used for social networking, metadata associated with users of the applications;  
analyzing the metadata from the applications to infer opportunities, relationships for mapping clients, structures, and subject matter experts;  
integrating the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into a customer relationship management (CRM) system to populate the CRM system;  
identifying potential customers based on integrated opportunities, relationships for mapping the clients, the structures, and the subject matter experts; and 
. 


Claims 1, 11-12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 10 of U.S. Patent No. 9,626,727 view of Ramer et al (U.S. Publication Number 2011/0258049, hereafter referred to as “Ramer”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 10 of U.S. Patent No. 9,626,727 recites the method which implements in claims 1, 11-12 and 17 of this instant application.
However, the claims of U.S. Patent No. 10,115,168 does not explicitly disclose “wherein an opportunity represents an entity’s interaction with a customer; and the metadata comprises usage patterns of users of the applications.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method in the U.S. Patent No. 9,626,727 with the teaching about selection of appropriate advertisements of Ramer because the restaurant (entity) may be able to offer a more targeted sale offer (Ramer, para [0399]) and it may increase the relevance of mobile content delivery to users, and increase the probability of user interaction with the sponsored mobile content (Ramer, para [0408]).
Instant application 16005014
U.S. Patent No. 9,626,727
1. A method for integrating metadata from applications used for social networking into a customer relationship management (CRM) system, the method comprising:
obtaining, with a processor and from applications used for social networking, metadata associated with users of the applications;
analyzing, with the processor, the metadata from the applications to infer opportunities, relationships for mapping 
integrating, with the processor, the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system.


an obtaining engine to obtain, from applications used for social networking, metadata associated with users of the applications;  
an analyzing engine to analyze the metadata from the applications to infer opportunities, relationships for mapping 
an integrating engine to integrate the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into a customer relationship management (CRM) system to populate the CRM system; and 
an updating engine to update the CRM system based on modifications made by the users in the applications.

an obtaining engine to obtain, from applications used for social networking, metadata associated with users of the applications;
an analyzing engine to analyze the metadata from the applications to infer 
an opportunity represents an entity’s interaction with a customer; and 
the metadata comprises usage patterns of users of the applications; and
an integrating engine to integrate the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system.


an obtaining engine to obtain, from applications used for social networking, metadata associated with users of the applications;  
an analyzing engine to analyze the metadata from the applications to infer 
an integrating engine to integrate the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into a customer relationship management (CRM) system to populate the CRM system; and 
an updating engine to update the CRM system based on modifications made by the users in the applications.

10.  The product of claim 7, in which the opportunities represent a complex record structure in the CRM system and each of the opportunities is associated with a number of fields of the metadata.
17. A computer program product for integrating metadata from applications used for social networking into a customer 
a tangible computer readable storage medium, the tangible computer readable storage medium comprising computer readable program code embodied therewith, the computer readable program code comprising program instructions that, when executed, causes a processor to:
obtain, from applications used for social networking, metadata associated with users of the applications, wherein the metadata comprises usage patterns of users of the applications;
identify a community of users of the applications and a topic of interactions of the community:
analyze the interactions between users of the applications to infer: a category for the community, opportunities, relationships for mapping clients, 
populate a customer relationship management (CRM) system by:
integrate integrating the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system; and
categorizing, in the CRM system, the users based on the category of the community.

a tangible computer readable storage medium, the tangible computer readable storage medium comprising computer readable program code embodied therewith, the computer readable program code comprising program instructions that, when executed, causes a processor to: 
obtain, from applications used for social networking, metadata associated with users of the applications;  
analyze metadata from applications to infer opportunities, relationships for mapping clients, structures, and subject matter experts;  
integrate the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into a customer relationship management (CRM) system to populate the CRM system; and 
.



Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the recited “relationships, for mapping clients” in line 7 should amend to “relationships for mapping clients”.
Appropriate correction is required.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart et al. (U.S. Publication Number 2011/0125793, hereafter referred to as “Erhart”) in view of Ramer et al (U.S. Publication Number 2011/0258049, hereafter referred to as “Ramer”).  
Regarding claim 1, Erhart teaches a method for integrating metadata from applications used for social networking into a customer relationship management (CRM) system (para [0076]), the method comprising:
obtaining, with a processor and from applications used for social networking, metadata associated with users of the applications (Erhart, para [0071], [0072]: discussing about the trend analysis component may then mine the histories in the social media networks for past messages, and the metadata included in each of the past messages in the histories may then be read by the trend analysis component; para [0076]: discussing about the metadata extracted from the message or messages related to the received message are stored as metadata information; para [0091] and Fig. 8 discussing about one or more central processing units (CPUs) 805);
analyzing, with the processor, the metadata from the applications to infer relationships for mapping clients, structures, and subject matter experts (Erhart, para [0073]: “From the metadata and other text processing, the trend analysis component 212 can develop one or more trends for user activity on social media networks 1 112, 2 114, and/or 3 116, in step 508. Trends can include when the user posts messages to each of the different social media networks 1 112, 2 114, 3 116, where the user generally is when posting messages, how often the user responds to certain postings on social media networks 1 112, 2 114, 3 116, the influence of the user when posting messages, and other trends that may develop in the user's posting history.” The examiner interprets that the trend analysis component can develop one or more trends for user activity from the metadata as the claimed analyze metadata from the applications. The examiner interprets the trends can include the influence of the user when posting messages as the claimed subject matter experts. para [0062]: “An embodiment of a method 400 for creating a data dialog structure 300 for trend analysis is shown in FIG. 4.” The examiner interprets the data dialog structure for trend analysis as the claimed structures. para [0007]: “A social media gateway can gather information on specific social network users. In the cases where the social media network user has a prior relationship with the enterprise, enterprise data may be consulted to find which social channels the user was or is a member of and retrieve the necessary access information.” The examiner interprets enterprise data may be consulted to find which social channels the user was or is a member of and retrieve the necessary access information as the claimed relationships for mapping clients); and
integrating, with the processor, the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system (Erhart, para [0073], [0076]: discussing about the trends are changed and the new trends and metadata information are stored, as such, the trend analysis component changes the trends and stores the trends and metadata in the social media message history database or the CRM database).
Erhart does not explicitly teach analyzing, with the processor, the metadata from the applications to infer opportunities, wherein an opportunity represents an entity’s interaction with a customer.
Ramer teaches analyzing, with the processor, the metadata from the applications to infer opportunities, wherein an opportunity represents an entity’s interaction with a customer (Ramer, para [0397]: “If the user 1104 does interact with the restaurant information that was downloaded on the mobile communication facility 102, the restaurant may or may not have to pay a fee to the wireless provider 108.”; para [0399]: “The previously downloaded results presented may include a sponsored link from the restaurant, and the user may activate the sponsored link (e.g. by clicking on it).  Once activated, or clicked or interacted with, the user may be presented with information relating to the restaurant.”; para [0408]: “User interaction may then be tracked, and service providers may then charge the sponsors of the mobile content, and/or the users of the service, as a source of revenue on a per-interaction basis.” The examiner interprets the tracked user interaction between a user and a business such as a restaurant as the claimed opportunity represents an entity’s interaction with a customer).


Regarding claim 4, Erhart in view of Ramer teaches determining from the metadata, a user access time (Erhart, para [0061]: discussing about the dialog script segment 308 can allow an interaction to continue with a social media user over a period of time and several interactions between the user and the contact center 102).

Regarding claim 6, Erhart in view of Ramer teaches updating the CRM system based on modifications made by the users in the applications (Erhart, para [0005]: “Some social networks provide social media message histories that record information about previous posts that users make to the social media network. From this information, a contact center may determine trends in the usage of a social media network by a user.”; para [0073], [0076]: discussing about the trend analysis component changes the trends and stores the trends and metadata in the CRM database).

Regarding claim 8, Erhart in view of Ramer teaches mapping relationships within the CRM system based on the metadata (Erhart, para [0007]: “A social media claimed relationships for mapping clients; Ramer, para [0469]: a relationship may be generated between a query entry 120 and the location of a mobile communication facility 102 using a location-based service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method creating a data dialog structure for trend analysis of Erhart with the teaching about selection of appropriate advertisements of Ramer because the restaurant (entity) may be able to offer a more targeted sale offer (Ramer, para [0399]) and it may increase the relevance of mobile content delivery to users, and increase the probability of user interaction with the sponsored mobile content (Ramer, para [0408]).

Regarding claim 11, Erhart teaches a system, comprising a processor coupled to a memory, for integrating metadata from applications used for social networking into a customer relationship management (CRM) system (para [0076], para [0091]-[0092] and Fig. 8 discussing about one or more central processing units (CPUs) 805 and working memory 840), the system comprising:
an obtaining engine to obtain, from applications used for social networking, metadata associated with users of the applications (Erhart, para [0071], [0072]: 
an analyzing engine to analyze the metadata from the applications to infer relationships for mapping clients, structures, and subject matter experts (Erhart, para [0073]: “From the metadata and other text processing, the trend analysis component 212 can develop one or more trends for user activity on social media networks 1 112, 2 114, and/or 3 116, in step 508. Trends can include when the user posts messages to each of the different social media networks 1 112, 2 114, 3 116, where the user generally is when posting messages, how often the user responds to certain postings on social media networks 1 112, 2 114, 3 116, the influence of the user when posting messages, and other trends that may develop in the user's posting history.” The examiner interprets that the trend analysis component can develop one or more trends for user activity from the metadata as the claimed analyze metadata from the applications. The examiner interprets the trends can include the influence of the user when posting messages as the claimed subject matter experts. para [0062]: “An embodiment of a method 400 for creating a data dialog structure 300 for trend analysis is shown in FIG. 4.” The examiner interprets the data dialog structure for trend analysis as the claimed structures. para [0007]: “A social media gateway can gather information on specific social network users. In the cases where the social media network user has claimed relationships for mapping clients); and
an integrating engine to integrate the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system (Erhart, para [0073], [0076]: discussing about the trends are changed and the new trends and metadata information are stored, as such, the trend analysis component changes the trends and stores the trends and metadata in the social media message history database or the CRM database).
Erhart does not explicitly teach an analyzing engine to analyze the metadata from the applications to infer opportunities, wherein: an opportunity represents an entity’s interaction with a customer; and the metadata comprises usage patterns of users of the applications.
Ramer teaches an analyzing engine to analyze the metadata from the applications to infer opportunities, wherein: an opportunity represents an entity’s interaction with a customer (Ramer, para [0397]: “If the user 1104 does interact with the restaurant information that was downloaded on the mobile communication facility 102, the restaurant may or may not have to pay a fee to the wireless provider 108.”; para [0399]: “The previously downloaded results presented may include a sponsored link from the restaurant, and the user may activate the sponsored link (e.g. by clicking on it).  Once activated, or clicked or interacted with, the user may be presented with and the metadata comprises usage patterns of users of the applications (Ramer, para [0127]: discussing about it may be adaptive to individual users' voice commands and usage patterns that are stored on and accessed from the mobile subscriber characteristics database; para [0220]: discussing about click patterns and clickthroughs associated with the website (including click patterns and clickthroughs associated with sponsored content appearing on the website), metadata, website usage patterns including time, duration, depth and frequency of website usage; para [0299]: discussing about usage patterns may be analyzed using various predictive algorithms). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method creating a data dialog structure for trend analysis of Erhart with the teaching about selection of appropriate advertisements of Ramer because the restaurant (entity) may be able to offer a more targeted sale offer (Ramer, para [0399]) and it may increase the relevance of mobile content delivery to users, and increase the probability of user interaction with the sponsored mobile content (Ramer, para [0408]).

Regarding claim 12, Erhart in view of Ramer teaches in which the opportunities represent a complex record structure in the CRM system and each of the opportunities is associated with a number of fields of the metadata (Erhart, para [0066]: discussing about the parameters may include when the social media message was posted, on which social media network the social media message was posted, what day of the week the social media message was posted, the date of the posting, where the user was located when the post was made, and other information that are associated with the social media messages, and these parameters are often included metadata about the social media messages and can be extracted from the social media networks or included in the received social media messages).

Regarding claim 15, Erhart in view of Ramer teaches wherein the analyzing engine identifies specific words, terms, and phrases within the metadata to infer opportunities, relationships for mapping clients, structures, and subject matter experts (Erhart, para [0051]: discussing about trends can include multiple occurrences of the same word or phrase, multiple occurrences of a customer identity, product name or service, or multiple occurrences of some other information that might indicate a trend; para [0073]: “From the metadata and other text processing, the trend analysis component 212 can develop one or more trends for user activity on social media networks 1 112, 2 114, and/or 3 116, in step 508. Trends can include when the user posts messages to each of the different social media networks 1 112, 2 114, 3 116, where the user generally is when posting messages, how often the user responds to certain postings on social media networks 1 112, 2 114, 3 116, the influence of the user when posting messages, and other trends that may develop in the user's posting history.”

Regarding claim 16, Erhart in view of Ramer teaches wherein the obtaining engine obtains metadata for specific users of the applications (Erhart, para [0007]: discussing about a social media gateway can gather information on specific social network users, and the contact center can mine the social media message history database for times, frequency of posts, location of the user during posts and other information provided in social media message histories).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Erhart in view of Ramer, in view of Hoffman et al. (U.S. Publication Number 2012/0041767, hereafter referred to as “Hoffman”), and further in view of Lu et al. (U.S. Publication Number 2004/0064691, hereafter referred to as “Lu”).
Regarding claim 7, Erhart in view of Ramer teaches the method of claim 1 as discussed above. Erhart in view of Ramer does not explicitly teach categorizing communities of users as relating to a product; and mapping membership in a community to a structure.
Hoffman teaches categorizing communities of users as relating to a product (Hoffman, para [0073]: discussing about products, events and services may be identified for a particular category or group of people based on shared interests or characteristics by matching those interests or characteristics to the determined insights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method creating a data dialog 
Lu teaches mapping membership in a community to a structure (Lu, para [0066]: discussing about the authorization database maintains a data item for each user that indicates membership in a authorized group or authorized class of users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method creating a data dialog structure for trend analysis of Erhart, Ramer and Hoffman with the teaching about modifying the group membership of a user of Lu because it would improve security and performance of the database system.

Claim 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart et al. (U.S. Publication Number 2011/0125793, hereafter referred to as “Erhart”) in view of Ramer et al (U.S. Publication Number 2011/0258049, hereafter referred to as “Ramer”), and further in view of Uthmann (U.S. Publication Number 2012/0059767).
Regarding claim 10, Erhart in view of Ramer teaches the method of claim 1 as discussed above. Erhart in view of Ramer does not explicitly teach wherein integrating the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system comprises populating the CRM system with a team structure.
wherein integrating the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system comprises populating the CRM system with a team structure (Uthmann, para [0006]: “The method according to the invention is based on a computer-implemented interaction combining existing input, processing and output technologies and methods in a new and innovative way to process and monitor B2B relationships using social network maps generating messages and alarms. This is supported by specific data structures, relationship information like influence level, calculations like network influence, interactive user interface showing a social network map, integration to other social network services and relating messages and alarms.” The examiner interprets that the specific data structures as the team structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method creating a data dialog structure for trend analysis of Erhart and Ramer with the teaching about monitoring business-to-business relationships of Uthmann because it would improve processing and monitoring of complex B2B relationships, especially to provide for a more effective and reliable management thereof (Uthmann, para [0005]).

Regarding claim 17, Erhart teaches a computer program product for integrating metadata from applications used for social networking into a customer relationship management (CRM) system (Erhart, para [0017], [0076]: discussing about the term "computer-readable medium" as used herein refers to any tangible storage that participates in providing instructions to a processor for execution), comprising:
a tangible computer readable storage medium, the tangible computer readable storage medium comprising computer readable program code embodied therewith, the computer readable program code comprising program instructions that, when executed, causes a processor to (Erhart, para [0017]):
obtain, from applications used for social networking, metadata associated with users of the applications (Erhart, para [0071], [0072]: discussing about the trend analysis component may then mine the histories in the social media networks for past messages, and the metadata included in each of the past messages in the histories may then be read by the trend analysis component; para [0076]: discussing about the metadata extracted from the message or messages related to the received message are stored as metadata information; para [0091] and Fig. 8 discussing about one or more central processing units (CPUs) 805);
analyze the interactions between users of the applications to infer: opportunities, relationships for mapping clients, structures, and subject matter experts (Erhart, para [0073]: “From the metadata and other text processing, the trend analysis component 212 can develop one or more trends for user activity on social media networks 1 112, 2 114, and/or 3 116, in step 508. Trends can include when the user posts messages to each of the different social media networks 1 112, 2 114, 3 116, where the user generally is when posting messages, how often the user responds to certain postings on social media networks 1 112, 2 114, 3 116, the influence of the user when posting messages, and other trends that may develop in the user's posting history.” The examiner interprets that the trend analysis component can develop one or more trends for user activity from the metadata as the claimed analyze the interactions between and
populate a customer relationship management (CRM) system by: integrating the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system (Erhart, para [0073], [0076]: discussing about the trends are changed and the new trends and metadata information are stored, as such, the trend analysis component changes the trends and stores the trends and metadata in the social media message history database or the CRM database).
Erhart does not explicitly teach wherein the metadata comprises usage patterns of users of the applications; identify a community of users of the applications and a topic of interactions of the community; analyze the interactions between users of the 
Ramer teaches wherein the metadata comprises usage patterns of users of the applications (Ramer, para [0127]: discussing about it may be adaptive to individual users' voice commands and usage patterns that are stored on and accessed from the mobile subscriber characteristics database; para [0220]: discussing about click patterns and clickthroughs associated with the website (including click patterns and clickthroughs associated with sponsored content appearing on the website), metadata, website usage patterns including time, duration, depth and frequency of website usage; para [0299]: discussing about usage patterns may be analyzed using various predictive algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method creating a data dialog structure for trend analysis of Erhart with the teaching about selection of appropriate advertisements of Ramer because the restaurant (entity) may be able to offer a more targeted sale offer (Ramer, para [0399]) and it may increase the relevance of mobile content delivery to users, and increase the probability of user interaction with the sponsored mobile content (Ramer, para [0408]).
Uthmann teaches identify a community of users of the applications and a topic of interactions of the community (Uthmann, para [0003]: discussing about teams with common interests or attributes can also form dedicated groups. The examiner interprets the team of users with common interests as the claimed community of users, and common interests or attributes as the claimed topic.); analyze the interactions between users of the applications to infer: a category for the community (Uthmann, para [0007]: and categorizing, in the CRM system, the users based on the category of the community (Uthmann, para [0028]: discussing about grouping nodes into teams and/or organizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method creating a data dialog structure for trend analysis of Erhart and Ramer with the teaching about monitoring business-to-business relationships of Uthmann because it would improve processing and monitoring of complex B2B relationships, especially to provide for a more effective and reliable management thereof (Uthmann, para [0005]).

Regarding claim 18, Erhart in view of Ramer and Uthmann teaches wherein the opportunities include sales of an organization to users of the applications (Erhart, para [0007]: discussing about the information may classify the social media message (e.g., sales, service, etc.; Uthmann, para [0002]: “However, to establish social networks for specific projects, like a sales opportunity, additional information is required, like influence level or depth of relationship.”; para [0007]: “A "business activity" shall denote a specific business context of a social network map, e.g. a project or sales opportunity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method creating a data dialog structure for trend analysis of Erhart and Ramer with the teaching about monitoring business-to-business relationships of Uthmann because it would improve processing 

Regarding claim 19, Erhart in view of Ramer and Uthmann teaches wherein the opportunities include interactions of an organization with current customers (Erhart, para [0044]: discussing about exemplary search criteria include customer name, customer profession, customer home address, customer business address, customer employer name, customer educational or professional background, customer hobby, personal or business interests, customer family profile, and the like).

Regarding claim 20, Erhart in view of Ramer and Uthmann teaches wherein the opportunities include interactions of an organization with future customers (Erhart, para [0053]: “In another example, if the social media message includes the words, "buy", "sell", "price, "discount" or other types of words that may indicate the user or customer wishes to buy a product, the text processing component 214 can retrieve one or more dialogs from the heuristic rules and dialogs database 218 that can assist the customer in purchasing products or services from the enterprise.”

Allowable Subject Matter
Claims 2-3, 5, 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication Number 2011/0179025 A1 by Chuang teaches a process for performing a search of data includes creating a search index of a data base system comprising data associated with an enterprise business application (e.g., a Customer Relationship Management (CRM) application) and user information associated with a plurality of users of the enterprise business application.
U.S. Publication Number 2007/0100739 A1 by Cui et al. teaches a seller may designate a target group of customers allowed to access an auction on a seller's e-commerce site in an internal auction system creating a bidder restriction on the auction.  The target group may be defined using customer relationship management (CRM) components as part of the seller's business information management system(s).
U.S. Publication Number 2013/0110932 A1 by Itani et al. teaches CRM refers to the interaction that a business entity enjoys with its customers, whether the business 
U.S. Publication Number 2013/0218640 A1 by Kidder et al. teaches the system can include a social engagement engine for analyzing data from both CRM systems and advertising monitoring and management systems.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162    

March 18, 2021